DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 1 is amended and claim 19 is new.  Claims 1-19 are pending.

Response to Arguments
Applicant's arguments filed 2021.063.14 have been fully considered but they are not persuasive. 
Applicant alleges the prior art has fillets arranged in a span direction.  The examiner notes that this description applies to applicant’s own fig. 4 as illustrated below.


    PNG
    media_image1.png
    621
    1769
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    249
    923
    media_image2.png
    Greyscale


	It is noted that the amended recitation “arranged in series around the airfoil part” could be interpreted to require the series relationship in a direction parallel to the chord line.  However, a review of the specification does not provide support for this and is considered new matter. It is noted that BENTLEY has a series relationship because the fillet is a variable fillet. In the annotated figure below the different regions are circled.


    PNG
    media_image3.png
    805
    697
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0275112 to LEE et al., hereinafter LEE, in view of US 2015/0285085 to BENTLEY.

    PNG
    media_image4.png
    546
    682
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    805
    695
    media_image5.png
    Greyscale


As to claim 1
LEE discloses an airfoil (fig. 2) of an axial flow machine (GTE [0001]) comprising: 
an airfoil part (vane 12 fig. 1) that includes a pressure surface (22 in fig. 2) and a suction surface (24 in fig. 2); 
an endwall (26 or 30 in fig. 1) as a shroud or a platform (both are shown in fig. 1); and 
a fillet (compound fillet 44 in fig. 4, provided above) that is provided along a connecting portion (44 is interface between 12 and 28 in fig. 4) between the airfoil part (12) and the endwall (26) and is formed as a curved surface ([0006] describes curvature of surfaces) extending from the airfoil part to the endwall (fig. 4 shows this), 
wherein the fillet (compound fillet 44) includes a first curved surface (fillet 48 is concave per [0006]) and a second curved surface (46 has a curve per [0006]) arranged in series around the airfoil part along the connecting portion (44, fig. 4), a curvature radius of the second curved surface (46) is smaller ([0006] last sentence) than a curvature radius of the first curved surface 
the first curved surface (48) is formed at least in respective portions on a leading edge side and a trailing edge side of the airfoil part on a suction surface side of the airfoil part in a region where the fillet is formed (fig. 3 shows formation of fillet 48 on the pressure side leading edge; the region is interpreted to describe fillet 44), and 
the second curved surface (46) is formed in a portion of the region other than portions of the region where the first curved surface (48) is formed (in fig. 3, 46 is formed from mid-chord to the t.e. where 48 is not formed).
LEE does not disclose: the first curved surface (48) is formed at least in respective portions on a trailing edge side in the airfoil part. But it would have been obvious to modify LEE in view of BENTLEY.
BENTLEY teaches variable fillets on guide vanes for gas turbine engines and teaches in fig. 3 (provided above) the application of a variable fillet on both the leading edge (238) and trailing edge side (239). 
	It is obvious to apply a known technique to improve a similar device to yield predictable results.  See MPEP 2143(C).  The MPEP states the prior art must: (1) teach a base device (a method or apparatus that will be modified), (2) teach a comparable device that has been improved in the same way as the claimed invention, and (3) show that one of ordinary skill would have recognized that applying the known technique to the base device would yield predictable results.  See MPEP 2143(C).
	In this case, LEE discloses an airfoil with a fillet with different radii extending from the leading edge.  BENTLEY teaches a comparable airfoil with a fillet with different radii extending from both the leading and trailing edge.  It would have been predictable to use the trailing edge fillet of BENTLY in LEE because both references deal with airfoil fillets that function in the same manner. Namely the use of fillets to address localized stress profiles at the junction between airfoils and platforms (LEE [0001]-[0005]) and BENTLEY at ([0025]). Thus, it would have been obvious to modify LEE to include the trailing edge fillet of BENTLEY to address the stresses present at that location.
   
As to claim 2
LEE discloses wherein on the suction surface side in the region (fig. 4 shows suction side), the second curved surface (46) is formed between the first curved surface (48) on the leading edge side and the first curved surface on the trailing edge side (see explanation for claim 1).
  
As to claim 3
LEE does not explicitly disclose wherein the first curved surface (48) is continuously formed from a leading edge to a trailing edge of the airfoil part on the suction surface side in the region. 
But it would have been obvious to modify LEE in view of BENTLEY.
BENTLEY teaches variable fillets on guide vanes for gas turbine engines and teaches in fig. 3 (provided above) the application of a variable fillet on both the leading edge (238) and 
	It is obvious to apply a known technique to improve a similar device to yield predictable results.  See MPEP 2143(C).  The MPEP states the prior art must: (1) teach a base device (a method or apparatus that will be modified), (2) teach a comparable device that has been improved in the same way as the claimed invention, and (3) show that one of ordinary skill would have recognized that applying the known technique to the base device would yield predictable results.  See MPEP 2143(C).
	In this case, LEE discloses an airfoil with a fillet (44) continuously formed from the leading edge to a trailing edge (see e.g. fig. 3).  BENTLEY teaches a comparable airfoil with a variable fillet extending between the leading and trailing edge. BENTLEY also teaches this fillet is compound fillet ([0031]) which has upper and lower curves (246, 245) the radius of each are different ([0031]) and vary along the length of the fillet ([0022]).   It would have been predictable to use the trailing edge fillet of BENTLY in LEE because both references deal with airfoil fillets that function in the same manner. Namely the use of fillets to address stress at the junction between airfoils and platforms (LEE [0001]-[0005]) and BENTLEY at ([0025]). Thus, it would have been obvious to modify LEE to include the trailing edge fillet of BENTLEY to address stress at the trailing edge.

As to claim 4
LEE discloses the first curved surface (48) on the leading edge side (fig. 3) extends 15to a pressure surface side in the region via a leading edge of the airfoil part (fig. 3 shows 48 extending from the l.e.) to connect (at point indicated by 44) with the second curved surface (46), but does not explicitly disclose 
	the first curved surface on the trailing edge side extends to the pressure surface side in the region via a trailing edge of the airfoil part to connect with the second curved surface.  But it would have been obvious to modify LEE in view of BENTLEY.
BENTLEY teaches variable fillets on guide vanes for gas turbine engines and teaches in fig. 3 (provided above) the application of a variable fillet on both the leading edge (238) and trailing edge side (239). 
	It is obvious to apply a known technique to improve a similar device to yield predictable results.  See MPEP 2143(C).  The MPEP states the prior art must: (1) teach a base device (a method or apparatus that will be modified), (2) teach a comparable device that has been improved in the same way as the claimed invention, and (3) show that one of ordinary skill would have recognized that applying the known technique to the base device would yield predictable results.  See MPEP 2143(C).
	In this case, LEE discloses an airfoil with a fillet at the leading edge.  BENTLEY teaches a comparable airfoil with a fillet both at the leading and trailing edge.  It would have been predictable to use the trailing edge fillet of BENTLY in LEE because both references deal with airfoil fillets that function in the same manner. Namely the use of fillets to address stress at the junction between airfoils and platforms (LEE [0001]-[0005]) and BENTLEY at ([0025]). Thus, it 

As to claim 5
See explanation for claim 4.  

As to claim 6
See explanation for claim 4. 
 
As to claim 7
	LEE does not explicitly disclose the first curved surface on the leading edge side connects with the second curved surface within a range of 10% of a chord length of the airfoil part from the leading edge on a pressure surface side in the region, and the first curved surface on the trailing edge side connects with the second curved surface within a range of 10% of the chord length of the airfoil part from the trailing edge on the pressure surface side in the region.  
	At the time of the invention, it would have been obvious to a person of ordinary skill in the art to provide the claimed recitation.   Applicant has not disclosed that the first curved surface on the leading edge side connects with the second curved surface within a range of 10% of a chord length of the airfoil part from the leading edge on a pressure surface side in the region, and the first curved surface on the trailing edge side connects with the second curved surface within a range of 10% of the chord length of the airfoil part from the trailing edge on the pressure surface side in the region  provides an advantage, is used for a particular purpose or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the dimensions disclosed by LEE (mid-chord region [0026]) or the claimed dimension because both provide the same function of reducing the fillet size in order to maintain the intended flow area ([0023]).
	Therefore, it would have been obvious to combine to one of ordinary skill in this art to modify LEE to obtain the invention as specified in claim 7.
	In addition or alternately, it is noted that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144.04). 

 As to claims 8-9.
See explanation for claim 7.  

As to claim 10
 LEE discloses the airfoil is a stator vane (fig. 1), and the fillet (44) is provided along a connecting portion between the airfoil part (12) and the endwall as the shroud (26 in fig. 3).  

As to claims 11-18.
See explanation for claim 10.  

As to claim 19
LEE does not disclose wherein the curvature radius of the first curved surface on the plane perpendicular to the center line of the airfoil part has a value approximated for the first curved surface by an arc with a constant curvature radius on the plane perpendicular to the center line of the airfoil part, and 6Application No. 16/452,848 Reply to Office Action of March 12, 2021 the curvature radius of the second curved surface on the plane perpendicular to the center line of the airfoil part has a value approximated for the second curved surface by an arc with a constant curvature radius on the plane perpendicular to the center line of the airfoil part.
	At the time of the invention, it would have been obvious to a person of ordinary skill in the art to select wherein the curvature radius of the first curved surface on the plane perpendicular to the center line of the airfoil part has a value approximated for the first curved surface by an arc with a constant curvature radius on the plane perpendicular to the center line of the airfoil part, and 6Application No. 16/452,848 Reply to Office Action of March 12, 2021 the curvature radius of the second curved surface on the plane perpendicular to the center line of the airfoil part has a value approximated for the second curved surface by an arc with a constant curvature radius on the plane perpendicular to the center line of the airfoil part.   Applicant has not disclosed that wherein the curvature radius of the first curved surface on the plane perpendicular to the center line of the airfoil part has a value approximated for the first curved surface by an arc with a constant curvature radius on the plane perpendicular to the center line of the airfoil part, and 6Application No. 16/452,848 Reply to Office Action of March 12, 2021 the curvature radius of the second curved surface on the plane perpendicular to the center line of the airfoil part has a value approximated for the second curved surface by an arc with a constant curvature radius on the plane perpendicular to the center line of the airfoil part  provides an advantage, is used for a particular purpose or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with either the radius of curvature taught by LEE in view of BENTLY or the claimed curvature.
	Therefore, it would have been obvious to one of ordinary skill in this art to modify Lee in view of BENTLY to obtain the invention as specified in claim 19.
	However, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144.04). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as each further discloses a state of the art.
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or pointed out by the examiner.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Todd Newton whose telephone number is (313)446-4899.  The examiner can normally be reached on 0700-1500 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached at (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 

/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        6/18/2021 12:26 PM